Citation Nr: 0711311	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from July 1960 to July 1964 
and from December 1965 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current hypertension is related to his service.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by his active service, is not proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, and did not manifest to a compensable degree within 
one year following his separation from service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, Nos. 19 Vet. App. 473 (2006).  The Board 
specifically finds, however, that the veteran is not 
prejudiced in this case as he has been given specific notice 
with respect to those elements of a service-connection claim.  
Thus, the lack of notice of additional benefits that stem 
from the grant of service connection cannot prejudice him.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  
Certain chronic diseases, like hypertension, may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  The Court of Appeals for Veterans Claims (Court) has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition." Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for hypertension on a direct or 
presumptive basis.

The veteran's service medical records are void of any 
complaints, symptoms, findings, or diagnoses attributed to 
hypertension.

A private cardiovascular disease consultation dated in August 
2000 showed that the veteran was seen with complaints of 
chest pain.  Examination revealed no cardiovascular disease 
at that time.

VA medical treatment records show that the veteran was 
diagnosed as having hypertension in November 2001.

The veteran underwent a VA examination in November 2002.  The 
examiner indicated that he reviewed the veteran's claims 
file, and that the veteran was diagnosed in 2000 has having 
hypertension and in 2002 as having diabetes mellitus.  
Urinalysis revealed that the veteran did not have diabetic 
retinopathy and there was no evidence of the development of 
hypertension secondary to the diabetes.  The veteran was 
diagnosed as having essential hypertension, asymptomatic with 
a normal electrocardiogram (EKG).  The examiner opined that 
the veteran's hypertension was essential and not secondary to 
his diabetes.  

The veteran's service medical records are negative for any 
evidence of hypertension.  The post-service medical records 
are also negative for any evidence of hypertension within one 
year of separation from active duty.  While the competent 
medical evidence does show that the veteran now suffers from 
hypertension, the evidence does not show that the current 
hypertension was incurred in or aggravated during service.  
Furthermore, the record includes a competent medical opinion 
that the condition is not related to the veteran's service-
connected diabetes. In the absence of competent medical 
evidence linking any current hypertension to service or to a 
service-connected disability, service connection must be 
denied.

Although the VA examiner did not specifically make an opinion 
regarding aggravation, the Board finds that there is no 
medical evidence of record indicating that the veteran's 
hypertension has worsened since the onset of his diabetes.  
Rather, on VA examination in 2002, the veteran's hypertension 
was found to be asymptomatic.  

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his hypertension 
began during, or is a result of his service-connected 
diabetes mellitus.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current hypertension was incurred in or 
aggravated by service or that hypertension manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Furthermore, the competent medical 
evidence does not show that the veteran has hypertension that 
is the result of his service-connected Type II diabetes 
mellitus.  Therefore, service connection for hypertension 
must be denied.


ORDER

Service connection for hypertension is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


